Dissenting Opinion ry
Judge Barry:
I must respectfully dissent. First of all, I disagree with the majority’s conclusion that the Board properly concluded that claimant failed to avoid a physical confrontation and that she, therefore, contributed to her own injuries. The fact that claimant had had a heated argument over the telephone with her attacker immediately prior to walking over to his house does not, by itself, compel a conclusion that she failed to avoid a physical confrontation. There is simply no evidence indicating that claimant was aware that she would be encountering such a physical confrontation.
*589I must also disagree with the majority’s conclusion that claimant did not prove that she suffered an out-of-pocket loss as a result of the criminal incident. Claimant presented to the Board a bill from Berwick Hospital for $289.50 for an emergency room visit on the date of the assault, as well as the medical record for that visit. Given the injuries that the medical record indicated the claimant suffered on that date and the criminal incident described in her testimony before the Board hearing examiner, the causal connection between the former and the latter was obvious, as was the fact that this emergency room visit was reasonably necessary because of those injuries. A remand unfortunately would be necessary to determine if any part of the loss was not covered by insurance so as to qualify as an out-of-pocket loss, as that term is defined in Section 477 of the Administrative Code, 71 P.S. §180-7 (one which is unreimbursed or unreimbursable).